 

Exhibit 10.1

 

[image_003.jpg] 



 

AMENDMENT TO DEALER MANAGER AGREEMENT

 

BLUEROCK RESIDENTIAL GROWTH REIT, INC.

 

July 21, 2017

  

Bluerock Capital Markets, LLC

17900 Skypark Circle, Suite 260

Irvine, California 92614

 

RE:Offering of shares of Series B Redeemable Preferred Stock (the “Series B
Redeemable Preferred Stock”) of Bluerock Residential Growth REIT, Inc., a
Maryland corporation (the “Company”) and Warrants to purchase shares of Class A
Common Stock of the Company (the “Warrants,” and together with the Series B
Redeemable Preferred Stock, the “Units”); Amendment to Dealer Manager Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain Dealer Manager Agreement dated February 24,
2016 (the “DMA”) between the Company, Bluerock Residential Holdings, L.P., a
Delaware limited partnership (the “Operating Partnership”) and Bluerock Capital
Markets, LLC, a Massachusetts limited liability company (the “Dealer Manager”),
regarding the offering and sale (“Offering”) by the Company of the Units
pursuant to the Registration Statement and Prospectus (as each such term is
defined in the DMA). Capitalized terms used but not defined in this letter
amendment (this “Amendment”) shall have the meanings ascribed to them in the
DMA.

 

In connection with the issuance by the Company of a Takedown Supplement which
among other changes increases the size of the Offering from a maximum of 150,000
Units to a maximum of 225,000 Units (the “Takedown Supplement”), the parties
desire to amend the DMA as set forth in this letter amendment (this
“Amendment”).

 

Accordingly, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, the Company, the Operating Partnership and Dealer
Manager agree as follows:

 

1. The first sentence of the DMA is hereby deleted in its entirety, and is
replaced with the following sentence:

 

“Bluerock Residential Growth REIT, Inc. a Maryland corporation (the “Company”),
has proposed to offer for public sale (the “Offering”) a maximum of $225,000,000
of Units, consisting of 225,000 Shares of Series B Redeemable Preferred Stock,
$0.01 par value per share (the “Series B Redeemable Preferred Stock”), and
Warrants to purchase 4,500,000 Shares of Class A Common Stock (the “Warrants,”
and together with the Series B Redeemable Preferred Stock, the “Units”).”

 

2, The following two sentences are hereby added at the end of Section 5.2(a) of
the DMA:

 

“The Company agrees that if the Dealer Manager enters into a Participating
Broker-Dealer Agreement providing for a maximum selling commission of less than
7.0% of the gross proceeds of the Units sold, then the offering price per Unit
sold through any applicable Participating Broker-Dealer shall be reduced by an
amount equal to the reduction in maximum selling commission to such
Participating Broker-Dealer. For example, if the Dealer Manager and a
Participating Broker-Dealer enter into a Participating Broker-Dealer Agreement
providing for a maximum selling commission of 5.5% of the gross proceeds of the
Units sold, then the per Unit offering price would be reduced by 1.5% from
$1,000 to $985 per Unit.”

 



 

 

 

Except as set forth in this Amendment, the DMA shall remain unmodified and in
full force and effect, and is hereby ratified, approved and affirmed by the
Company, the Operating Partnership and the Dealer Manager.

 

This Amendment shall become effective as of the date the Takedown Supplement is
filed with the Commission.

 

[Remainder of page intentionally left blank. Signature page follows.]

 



2 

 

 

Very truly yours,

 

BLUEROCK RESIDENTIAL GROWTH REIT, INC.,

a Maryland corporation

 

By: /s/ Michael L. Konig   Name:  Michael L. Konig   Its: Chief Operating
Officer and General Counsel  

 

BLUEROCK RESIDENTIAL HOLDINGS, L.P.,

a Delaware limited partnership

 

By: /s/ Michael L. Konig   Name:  Michael L. Konig   Its: Chief Operating
Officer and General Counsel  

  

BLUEROCK CAPITAL MARKETS, LLC,

a Massachusetts limited liability company

 

By: /s/ Paul Dunn   Name:  Paul Dunn   Its: Executive Vice President  

  



3 

